—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered June 19, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
Defendant’s challenge to the court’s justification charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s instruction correctly communicated the appropriate legal principles (People v Coleman, 70 NY2d 817). The court sufficiently instructed the jury that the People were required to prove that the deadly force that caused the victim’s death was not justified, and the charge was appropriate to the evidence presented at trial.
The trial record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur—Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.